DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 37-46 are either incorrectly numbered as claims 47-64 or claims 37-46 are additionally canceled claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22, 47-57, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kruyer (US-4744889) in view of Rothman et al. (US-2014/0183104). 


Regarding claims 12, 15-16. Kruyer discloses an apparatus for “Separation of hydrocarbons and mineral particles from aqueous mixtures by mixtures by oleophilic adhesion”. See Figs. 1-13 and respective portions of the specification. Kruyer further 

Regarding claim 13. Kruyer discloses the apparatus as described in detail above. Kruyer further discloses wherein the movement mechanism is configured to rotate the container along a horizontal axis (Fig. 1; col. 7, In. 44-62, 'drive motor 20 connected to drive shaft 15 by means of a v-belt 21 causes the drum 10 to rotate in a counterclockwise direction as indicated by rotational arrow 22').

Regarding to claim 14. Kruyer in view of Rothman discloses the apparatus combination as disclosed above. Rothman further discloses wherein the container further comprises an output for discharging at least part of the mixture from the 

Regarding claims 17, 47, 49. Kruyer in view of Rothman discloses combination as described above. Rothman further discloses wherein the mixture in the container comprises the mineral laden media and ore residue (Fig. 2; para [0079]), the container further comprising a first output (Fig. 2), a second output (Fig. 2) and a separating device (screen 102) configured to separate the mineral laden media from the ore residue (Fig. 2; para [0079]), the first output configured to discharge the mineral laden media (Fig. 2; para [0079]), the second output configured to discharge the ore residue from the container (Fig. 2; para [0079]). Rothman further discloses a stripping device configured to receive the mineral laden media and to separate the mineral particles attached on the collection surfaces from the engineered collection media. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art.  

Regarding claim 18. Kruyer in view of Rothman discloses the combination as described above. Rothman further discloses wherein the container comprises a first side and a second side (Fig. 2), and wherein the first input and the second output are arranged on the first side (Fig. 2) and the second input and the first output are arranged on the second side (Fig. 2). It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art.  

Regarding claim 19. Kruyer in view of Rothman discloses the combination as described above. Kruyer discloses wherein the engineered collection media comprise synthetic bubbles or beads (col. 20, In. 28-68, 'Steel balls, grinding balls, neoprene balls, artificial rubber balls, golf balls, or balls of any other oleophilic material may be used') but Kruyer does not specifically disclose wherein the chemical is selected from the group consisting of polysiloxanes, poly(dimethylsiloxane), hydrophobically-modified ethyl hydroxyethyl cellulose, polysiloxanates, alkylsilane and fluoroalkylsilane, and pressure sensitive adhesives with low surface energy. However, Rothman discloses 

Regarding claim 20. Kruyer in view of Rothman discloses the combination as described above. While Kruyer does not specifically disclose wherein the synthetic bubbles or beads are made of an open-cell foam, it would have been obvious to a person of ordinary skill in the art that neoprene (Kruyer, col. 20, In. 28-68, 'Steel balls, grinding balls, neoprene balls, artificial rubber balls, golf balls, or balls of any other oleophilic material may be used') can be formed in both closed cell and open cell varieties of foam, and that open cell foam would provide greater surface area to the collection media for contacting minerals to be extracted.

Regarding claim 21. Kruyer in view of Rothman dislcoses the combination as described in detail above. Kruyer further discloses wherein the synthetic bubbles or beads have a substantially spherical shape (col. 20, In. 28-68, 'Steel balls, grinding balls, neoprene balls, artificial rubber balls, golf balls, or balls of any other oleophilic material may be used').

Regarding claim 22. Kruyer in view of Rothman discloses combination as described in detail above. While Kruyer does not specifically disclose wherein the synthetic bubbles or beads have a substantially cubic shape, Kruyer does disclose wherein 'spherical balls, cylindrical rods or any other suitable geometrical shapes may be utilized' (col. 20, In. 28-68). Accordingly, it would have been obvious to a person of ordinary skill in the art to utilize various geometric shapes, including cubes in order to  vary the surface area of the collection media.


	Regarding claim 48. Kruyer in view of Rothman discloses the combination as described in detail above. Kruyer doesn’t disclose a re-circulation device, however, Rothman discloses a re-circulation device configured to return the engineered collection media from the stripping device. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art.  

Regarding claim 50. Kruyer discloses the apparatus as described in detail above. Kruyer further discloses wherein the container comprises a tumbler cell divided into multiple chambers (23, 24, 25, 26) to create a stayed recovery reactor (Fig. 2).

Regarding claim 51. Kruyer discloses the apparatus as described in detail above. Kruyer further discloses wherein the multiple chambers are employed with a variety of media types and kinetics to create the staged recovery reactor (col. 11, In. 59-65, 'variables include flow rate of the separating mixture through the drum, viscosity of the oil phase, concentration of oil phase in the mixture, concentration and size of free bodies in each compartment').

Regarding claim 52. Kruyer discloses the apparatus as described in detail above. Kruyer further discloses wherein each of the multiple chambers is configured with a respective media type and a respective kinetics to create a respective stage in the staged recovery reactor (Fig. 2; col.11, In. 59-65, 'variables include flow rate of the separating mixture through the drum, viscosity of the oil phase, concentration of oil phase in the mixture, concentration and size of free bodies in each compartment').

Regarding claim 53. Kruyer discloses the apparatus as described in detail above. Kruyer further discloses wherein the multiple chambers are configured to address or process different particle sizes or particle liberation classes in the staged recovery reactor (Fig. 2; col. 11, In. 59-65, Variables include flow rate of the separating mixture 

	Regarding claim 54. Kruyer discloses the apparatus as described in detail above. Kruyer further discloses wherein the media shape, specific gravity, and size are used to control the kinematics or velocity profile of the engineered collection media within the tumbler (col. 11, In. 59-65, 'variables include flow rate of the separating mixture through the drum, viscosity of the oil phase, concentration of oil phase in the mixture, concentration and size of free bodies in each compartment').

Regarding claim 55. Kruyer discloses the apparatus as described in detail above. While Kruyer does not specifically disclose wherein the variety of media types includes an open cell foam having a specific surface area, it would have been obvious to a person of ordinary skill in the art that neoprene (Kruyer, col. 20, In. 28-68, 'Steel balls, grinding balls, neoprene balls, artificial rubber balls, golf balls, or balls of any other oleophilic material may be used') can be formed in both closed cell and open cell varieties of foam, and that open cell foam would provide greater surface area to the collection media for contacting minerals to be extracted.

Regarding claim 56. Kruyer discloses the apparatus as described in detail above. While Kruyer does not specifically disclose wherein the engineered collection media comprise an open cell foam having a surface with a surface area, it would have been obvious to a person of ordinary skill in the art that neoprene (Kruyer, col. 20, In. 28-68, 

Regarding claim 57.  Kruyer discloses the apparatus as described in detail above. Kruyer further discloses wherein the open cell foam is made from a material or materials selected from a group that includes polyester urethanes, reinforced urethanes, composites like PVC coated PU, nonurethanes (col. 20, In. 28-68, 'neoprene'), as well as metal, ceramic, and carbon fiber foams and hard, porous plastics, in order to enhance mechanical durability.

Regarding claim 64. Kruyer discloses the apparatus as described in detail above. Kruyer further discloses While Kruyer does not specifically disclose wherein the engineered collection media comprise different open cell foams having different specific surface areas that are blended to recover a specific size distribution of mineral particles in the slurry, Kruyer does disclose wherein 'mixtures of different shapes or materials may also be utilized for the stated purposes' (col. 20, In. 28-68). Accordingly, it would have been obvious to a person of ordinary skill in the art that various combinations of collection media materials may be used in order to provide a collection media having desired properties for the minerals of interest.



Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Kruyer (US-4744889) in view of Cavallaro et al (US-2003/0114247). 

Regarding claim 58.  Kruyer discloses an apparatus for “Separation of hydrocarbons and mineral particles from aqueous mixtures by mixtures by oleophilic adhesion”. See Figs. 1-13 and respective portions of the specification. Kruyer further discloses an apparatus comprising: a container (10) to hold a mixture comprising engineered collection media (33, Fig. 1; col. 8, In. 25-36, 'oleophilic surfaced free bodies 33') and a slurry containing mineral particles (col. 9, In. 48-67, 'mineral particles in the slurry'); and a movement mechanism configured to turn the container such that at least part of the mixture in an upper part of the container is caused to interact with at least part of the mixture in a lower part of container so as to enhance a contact between the engineered collection media and the mineral particles in the slurry (Fig. 1; col. 7, In. 44-62, 'drum 10 rotates during operation'), wherein the engineered collection media comprise collection surfaces functionalized with a chemical having molecules to attract the mineral particles to the collection surfaces (col. 8, In. 25-36, 'oleophilic surfaced free bodies 33 which may be in the form of balls, rods or other acceptable geometric shapes') so as to form mineral laden media in the mixture in said contact (col. 9, In. 48-67, 'The viscous oil phase is captured by and unites with other oil phase matter on the surface of free bodies 33. Additional viscous oil phase is also captured in the voids between the free bodies. Mineral particles in the slurry having oleophilic surfaces come in contact with the viscous oil phase collected by the free bodies and are captured by .



Claims 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over Kruyer (US-4744889) in view of Bainbridge (US-2010/0173116A1)


Regarding claim 59. Kruyer discloses an apparatus for “Separation of hydrocarbons and mineral particles from aqueous mixtures by mixtures by oleophilic adhesion”. See Figs. 1-13 and respective portions of the specification. Kruyer further discloses an apparatus comprising: a container (10) to hold a mixture comprising engineered collection media (33, Fig. 1; col. 8, In. 25-36, 'oleophilic surfaced free bodies 33') and a slurry containing mineral particles (col. 9, In. 48-67, 'mineral particles in the slurry'); and a movement mechanism configured to turn the container such that at least part of the mixture in an upper part of the container is caused to interact with at least part of the mixture in a lower part of container so as to enhance a contact between the engineered collection media and the mineral particles in the slurry (Fig. 1; col. 7, In. 44-62, 'drum 10 rotates during operation'), wherein the engineered collection media comprise collection surfaces functionalized with a chemical having molecules to attract the mineral particles to the collection surfaces (col. 8, In. 25-36, 'oleophilic surfaced free bodies 33 which may be in the form of balls, rods or other acceptable geometric shapes') so as to form mineral laden media in the mixture in said contact (col. 9, In. 48-67, 'The viscous oil phase is captured by and unites with other oil phase matter on the surface of free bodies 33. Additional viscous oil phase is also captured in the voids between the free bodies. Mineral particles in the slurry having oleophilic surfaces come 

Regarding claim 60. Kruyer in view of Bainbridge disclose the combination as described above in detail. Bainbridge further discloses wherein the surface of the open cell foam is chemically or mechanically abraded to provide "grip points" on the surface for retention of the functionalized polymer coating (para [0020], 'surface treatments also may be used to etch or otherwise physically change the topographies of certain polymer beads').

Regarding claim 61. Kruyer in view of Bainbridge disclose the combination as described above in detail. Kruyer does not specifically disclose wherein the surface of the open cell foam is coated with a functionalized polymer coating that covalently bonds to the surface to enhance the adhesion between the functionalized polymer coating and the surface. However, Bainbridge discloses wherein the surface of the open cell foam is coated with a functionalized polymer coating that covalently bonds to the surface to enhance the adhesion between the functionalized polymer coating and the surface (para [0081], 'facilitates covalent bonding of an adhesive material to the beads'). It would have been obvious to a person of ordinary skill in the art that various forms of bonding could be used to form the collection media of Kruyer including covalent bonding as disclosed in Bainbridge in order to tailor the collection media to the minerals of interest.

Regarding claim 62. Kruyer in view of Bainbridge disclose the combination as described above in detail. Kruyer does not specifically disclose wherein the surface of the open cell foam is coated with a functionalized polymer coating in the form of a compliant, tacky polymer of low surface energy and a thickness selected for capturing certain mineral particles and collecting certain particle sizes, including where thin coatings are selected for collecting proportionally smaller particle size fractions and thick coatings are selected for collecting additional large particle size ractions. However, Bainbridge discloses wherein the surface of the open cell foam is coated with a functionalized polymer coating in the form of a compliant, tacky polymer of low surface energy (para [0024], 'adhesive coated beads') and a thickness selected for capturing certain mineral particles and collecting certain particle sizes (para [0128], 'beads provided with varying thicknesses of different kinds of adhesive materials'), including where thin coatings are selected for collecting proportionally smaller particle size fractions and thick coatings are selected for collecting additional large particle size fractions (INTENDED USE). It would have been obvious to a person of ordinary skill in the art to combine the apparatus of Kruyer with the coatings of Bainbridge in order to provide a collection media with properties tailored for the minerals of interest.

Regarding claim 63. Kruyer in view of Bainbridge disclose the combination as described above in detail. Kruyer does not specifically disclose wherein the specific surface area is configured with a specific number of pores per inch that is determined to target a specific size range of mineral particles in the slurry. However, Bainbridge discloses wherein the specific surface area is configured with a specific number of 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653